NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      IN THE MATTER OF LINDA D.

                            No. 1 CA-MH 15-0106
                              FILED 6-15-2017


           Appeal from the Superior Court in Mohave County
                       No. S8015MH201500076
               The Honorable Lee Frank Jantzen, Judge

                                  AFFIRMED


                                   COUNSEL

Mohave County Attorney’s Office, Kingman
By Robert A. Taylor
Counsel for Appellee

Mohave County Legal Defender’s Office, Kingman
By Eric Devany
Counsel for Appellant



                       MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Lawrence F. Winthrop
joined.
                            IN RE: LINDA D.
                           Decision of the Court


B E E N E, Judge:

¶1           Appellant challenges the superior court’s order for
involuntary mental health treatment. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            On December 3, 2015, Appellant was found by the Arizona
Department of Public Safety (“DPS”), walking by the side of the road in
Kingman. Appellant had driven her car until she ran out of gas and claimed
she was attempting to escape from her son. DPS reported that she was “in
a delusional condition” and transported her to a mental health facility.

¶3            On December 4, 2015, Appellant’s treating psychiatrist, Dr.
Thomas N. Thomas, filed a petition for court ordered evaluation, citing
reasonable cause to believe Appellant was a danger to self and was
persistently or acutely disabled. The petition was granted the same day.
Following several examinations, Appellant’s treating psychiatrist came to
believe that she suffered from a psychotic disorder.            Specifically,
Appellant’s psychotic disorder manifested as persistent paranoid delusions
related to her adult son. During treatment, Appellant claimed her son
attempted to force her to do drugs, be part of his “harem,” have sex with
strangers for money, and poisoned her with psychiatric medication in her
sleep. Appellant thought the television host “Dr. Phil” had the resources to
help her, and refused to take other medication because she believed drugs
had damaged her brain.

¶4            On December 9, 2015, Dr. Thomas filed a petition for court
ordered treatment of Appellant, alleging she was persistently or acutely
disabled and a danger to herself. A hearing was held on December 17, 2015,
where the court heard testimony from several witnesses. Appellant
testified on her own behalf, stating that she was calm and peaceful, had
lived independently for 30 years, had never hallucinated, was not suicidal,
and was not disabled. Appellant also testified that her son broke into her
house, tampered with her safety deposit box and finances, told her she was
“in his harem,” and attempted to force her to take drugs and have sex for
money. Appellant insisted researchers needed to test her brain and that her
brain cells were damaged, but had been healed by God. Dr. Laurence
Seltzer, a psychiatrist, testified Appellant suffered from a paranoid
disorder, refused to take medication, and was disabled, but that
antipsychotic medication would likely help Appellant better understand
reality and reduce her paranoia.


                                     2
                             IN RE: LINDA D.
                            Decision of the Court

¶5           The superior court found by clear and convincing evidence
that Appellant had a psychotic disorder, needed treatment, and was
unwilling to pursue treatment on her own. Finding that Appellant was
both acutely and persistently disabled, and a danger to herself, the court
ordered combined in-patient/out-patient treatment not to exceed 365 days.
Appellant timely appealed. We have jurisdiction pursuant to Arizona
Revised Statutes (“A.R.S.”) section 36-546.01 (2017).1

                               DISCUSSION

¶6            Appellant argues there is insufficient evidence to find that she
has a persistent or acute disability or that she is a danger to herself.

¶7              A court may order involuntary treatment if it finds by clear
and convincing evidence that an individual is unwilling or unable to accept
voluntary treatment, and, as a result of a mental disorder: 1) is a danger to
self, 2) is a danger to others, 3) has a persistent or acute mental disability,
or 4) has a grave disability. A.R.S. § 36-540(A) (2017). We will affirm the
superior court’s order for involuntary treatment if it is supported by
substantial evidence. In re Appeal in Pima Cty. Mental Health Serv. Action No.
MH–1140–6–93, 176 Ariz. 565, 566 (App. 1993). We view the facts in the
light most favorable to sustaining the trial court’s judgment and will not set
aside the related findings unless they are clearly erroneous. In re Appeal in
Maricopa Cty. of Mental Health Case No. MH 94–00592, 182 Ariz. 440, 443
(App. 1995).

¶8             Appellant first argues the court lacked substantial evidence to
find there is was substantial probability she would suffer severe harm if she
was not ordered to undergo treatment. Under A.R.S. § 36-501(31) (2016), in
order to find that an individual has a persistent or acute disability, the
superior court must find, by clear and convincing evidence, all of the
following three criteria:

       (a) If not treated has a substantial probability of causing the
       person to suffer or continue to suffer severe and abnormal
       mental, emotional or physical harm that significantly impairs
       judgment, reason, behavior or capacity to recognize reality.

       (b) Substantially impairs the person’s capacity to make an
       informed decision regarding treatment, and this impairment
       causes the person to be incapable of understanding and

1     Absent material revision after the relevant date, we cite a statute’s
current version.


                                      3
                            IN RE: LINDA D.
                           Decision of the Court

      expressing an understanding of the advantages and
      disadvantages of accepting treatment and understanding and
      expressing an understanding of the alternatives to the
      particular treatment offered after the advantages,
      disadvantages and alternatives are explained to that person.

      (c) Has a reasonable prospect of being treatable by outpatient,
      inpatient or combined inpatient and outpatient treatment.

¶9             This court has interpreted § 36-501(31) to mean that “there
must be the real probability that the individual will suffer some danger of
harm from his mental disorder if the condition is not treated.” In re
Maricopa Cty. Cause No. MH-90-00566, 173 Ariz. 177, 183 (App. 1992). There
must be a nexus connecting the severe harm and the mental disorder
afflicting the potential patient. Id. In MH-90-00566, this court opined that
“the physical harm resulting from a lack of food or shelter, for instance,
apparently would not be enough unless there was further impairment as
listed by the statute.” Id. Here, Appellant’s persistent psychotic delusions
have resulted in her repeated hospitalization and homelessness and, absent
treatment, will continue to do so.

¶10           Appellant was found alone and wandering by the side of a
road after her car ran out of gas. Appellant believed she was escaping her
son, whom she claimed was attempting to force her into sexual slavery.
After examination, Appellant’s physicians offered a probable diagnosis of
a psychotic disorder after determining that Appellant was profoundly
delusional. Despite Appellant’s claim that she is able to live on her own,
she has been repeatedly hospitalized and her physician testified that
without treatment she will continue to “wander[] around the country . . .
being homeless.” Appellant has consistently refused to accept any
medication that would help her condition, and as a result has a history of
paranoid episodes every few months. At the hearing, testimony from a
physician, two case workers, and Appellant’s own testimony support the
conclusion that she is suffering from paranoid delusions. In addition, two
physicians provided affidavits stating Appellant was persistently or acutely
disabled.

¶11           In light of the exhibits and testimony from all witnesses,
including Appellant, there was substantial evidence to support a finding
that Appellant’s mental disorder will lead to severe harm if not treated. The
superior court did not abuse its discretion by finding that Appellant was
acutely or persistently mentally disabled.




                                     4
                            IN RE: LINDA D.
                           Decision of the Court

¶12            Appellant also contends there is insufficient evidence to show
that she is a danger to herself. Although Appellant is correct, given the
finding she is persistently or acutely mentally disabled (which is supported
by the evidence), a separate finding of danger to self was not required. See
MH-1140-6-93, 176 Ariz. at 566; A.R.S. § 36-501(31). Accordingly, the court
was within its discretion to order treatment upon that finding alone. A.R.S.
§ 36-540(A). Furthermore, the superior court’s order for treatment was
within the maximum period permissible under statute. See A.R.S. § 36-
540(F).

                              CONCLUSION

¶13          Because there is sufficient evidence to find that Appellant is
acutely and persistently disabled, we affirm the superior court’s order for
involuntary mental health treatment.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        5